Citation Nr: 0911697	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of fracture, right ankle.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of fracture, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to May 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in January 2007, and 
a substantive appeal was received in September 2007.  The 
Veteran testified at a Board hearing at the RO in February 
2009.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fracture, 
right ankle, are manifested by pain and limitation of motion, 
with additional functional loss due to pain on repetitive use 
so as to more nearly approximate marked limitation of motion.

2.  The Veteran's service-connected residuals of fracture, 
left ankle, are manifested by pain and limitation of motion, 
with additional functional loss due to pain on repetitive use 
so as to more nearly approximate marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent 
(but no higher) for residuals of fracture, right ankle, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.321, 3.159, Part 4, 4.7, 4.71a, Diagnostic 
Code 5271, Plate II (2008).

2.  The criteria for a disability evaluation of 20 percent 
(but no higher) for residuals of fracture, left ankle, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.321, 3.159, Part 4, 4.7, 4.71a, Diagnostic 
Code 5271, Plate II (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated May 2006 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in May 2006 prior to the initial unfavorable 
decision in July 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Here, the VCAA duty to notify under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was satisfied by way 
of a letter sent to the appellant in May 2006.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in December 2005 and 
August 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiner and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The Veteran filed his claim for an increased rating in May 
2006.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service connected residuals of fracture for 
bilateral ankles has been rated by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
this regulatory provision: 

Marked limited motion of the ankle warrants a rating of 20 
percent disabling.  Moderate limited motion of the ankle 
warrants a rating of 10 percent disabling.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In March 2006, the Veteran complained of bilateral ankle 
pain.  He related that he must be careful of where he steps 
as his ankle will roll.  This last happened in February 2006.  
The Veteran was diagnosed with an old avulsion fracture and 
was referred to orthopedics.  

In May 2006, the Veteran again complained of ankle pain.  The 
Veteran was told to continue using ankle support braces and 
followup with orthopedics.  The examiner opined that there 
was nothing that would warrant an increase in his service 
connected condition.  

Also in May 2006, the Veteran attended an orthopedic surgical 
consult.  He complained again of bilateral ankle pain and 
recurrent instability.  He stated that his pain is 
significant resulting in having to take some time off work.  
Upon physical examination, the examiner noted full range of 
motion of the right ankle.  The examiner found no instability 
to inversion or eversion.  The examiner described his motion 
as excellent.  Examination of the left ankle showed excellent 
range of motion as well.  This ankle also showed no 
instability to inversion or eversion.  The Veteran was 
diagnosed with chronic bilateral ankle instability.  The 
examiner proceeded to state that most of his symptoms are not 
related to the sites of his medial malleolar fractures.  X-
rays reviewed at that time showed nonunion of medial 
malleolar fractures on the left and right.  The examiner 
stated that he did not think surgical treatment for excision 
of fragments or repair of nonunion would be of much benefit. 

In July 2006, the Veteran complained of right ankle pain at a 
level of 4 out of 10 and left ankle pain at a level of 3 out 
of 10.  The Veteran presented with a mild analgesic gait.  
The examiner stated limited range of motion due to pain.  The 
examiner stated that ankle pain and gait antalgia seem worse 
than at original evaluation.  

The Veteran underwent a second VA examination in August 2006.  
The Veteran reported that his ankles give him daily pain and 
occasionally give way or swell.  He denied any redness or 
locking, however he stated that he can not sit or stand for 
prolonged periods because his ankles will stiffen.  At that 
time he wore braces on both ankles.  Upon physical 
examination, the Veteran's right ankle range of motion was 
dorsiflexion to 10 degrees, plantar flexion to 30 degrees.  
The examiner noted the range to be pain-free.  The range of 
motion was limited following repetitive use due to pain 
resulting in a 10 degree further reduction in plantar 
flexion.  The Veteran's left ankle range of motion was 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  
The range of motion was additionally limited following 
repetitive use due to pain resulting in a 5 degree further 
reduction in dorsiflexion and a 10 degree further reduction 
in plantar flexion.  The examiner noted that if encouraged to 
do more, the Veteran could produce better strength.  He 
showed no evidence of ankle instability.    

A March 2007 orthopedic record showed that the Veteran 
ambulated without any assistive devices wearing flip flops.  
He does not do his exercises regularly and gets tired of 
wearing the ankle braces.  The Veteran refused to let the 
examiner dorsiflex either ankle even to neutral although he 
was able to stand with his feet in neutral.  He refused to do 
a heel raise enough for the examiner to see if the arch 
reconstitutes.  On strength testing, the Veteran was weak but 
he gave way and did not give his full effort.  He stressed 
that the Veteran was not following through on any of the 
things recommended to him previously.  March 2007 x-rays 
showed no bony abnormalities and that the joint spaces were 
maintained.  In April 2007, the Veteran was seen again for 
complaints of bilateral ankle pain; however he was only 
instructed to followup with orthopedics.  

Normal range of motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  In July 2006, an examiner stated that the Veteran's 
range of motion was limited by pain.  Significantly, the 
August 2006 VA examination showed dorsiflexion to 10 degrees 
on the right and to 10 degrees on the left.  With repetition, 
pain limited dorsiflexion to 5 degrees on the left.  The 
plantar flexion was to 30 degrees on the right and to 40 
degrees on the left.  With repetition, pain limited plantar 
flexion to 20 degrees on the right and 30 degrees on the 
left.  

It appears that most of the range of motion tests show 
limitation of motion to approximately half of normal.  
However, the Board notes that applying DeLuca considerations, 
dorsiflexion of the left ankle appears to be limited to 5 
degrees which is only 25% of normal.  Plantar flexion of the 
left ankle appears to be limited to 20 degrees when DeLuca 
factors are considered.  This is approximately 44% of normal.  
These results by themselves do not necessarily compel a 
finding of marked limitation of motion.  The Board has 
considered, however, that the Veteran has been reported to 
use ankle braces, at least on occasion, and there is x-ray 
evidence showing residuals of the fracture.  The Veteran has 
repeatedly complained of pain as a constant feature of the 
disability, and he has testified to increased pain on use.  
This appears to be consistent with the medical findings of 
additional loss of motion due to pain on repetitive use.  
Applying the doctrine of reasonable doubt, the Board is left 
with the impression that the disability picture for each 
ankle more nearly approximates marked limitation of motion 
when DeLuca considerations are factored in.  Accordingly, a 
20 percent rating for each ankle is warranted.  

The Board notes that a 20 percent rating is the highest 
schedular rating available under Code 5271.  No other 
Diagnostic Code appears appropriate.  The Board has 
nevertheless considered potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board does not doubt the Veteran's 
testimony that his ankle disabilities have impacted his 
employment.  However, the schedular percentage ratings 
already represent as far as can practicably be determined the 
average impairment in earning capacity resulting from the 
disabilities in question.  The Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability rating of 20 percent (but no 
higher) for residuals of fracture, right ankle, is warranted.  
Entitlement to a disability rating of 20 percent (but no 
higher) for residuals of fracture, left ankle, is warranted.  
To that extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


